Case 3:15-cv-00164-HES-MCR Document 205 Filed 12/14/20 Page 1 of 3 PageID 7315




                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION



    Aatrix Software, Inc.,                         Civil Action No. 3:15-cv-00164-HES-MCR

                                      Plaintiff,

    v.

    Green Shades Software, Inc.

                                    Defendant.


         AATRIX’S MOTION FOR LEAVE TO FILE REPLY TO GREENSHADES’
                 OPPOSITION TO AATRIX’S MOTION TO COMPEL

           Nearly a week after Aatrix filed its Motion to Compel the production of the

    underlying data and information relied upon Greenshades’ expert, Ms. Riley, Doc. 200,

    Greenshades made a supplemental production of 23,604 documents. Greenshades contends

    those documents (including 29.5% of the total invoices produced to date), which were not

    produced during fact discovery or with Ms. Riley’s report, and which were not available to

    Plaintiff’s damages expert when their report was written, satisfy their discovery obligations.

    As Aatrix was unable to prospectively address the deficiencies and problems with

    Greenshades’ production before that production was actually made (a production that likely

    would not have been made absent Aatrix’s actual filing of the motion), Aatrix should be

    afforded leave to respond to the arguments raised by Greenshades concerning its post-Motion

    document production. Further, Greenshades’ responsive brief and supporting materials: 1)

    mischaracterize the procedural posture of Aatrix’s motion; 2) contains incorrect factual

    assertions made in declarations, discovery responses, and at depositions; and 3) raises new
Case 3:15-cv-00164-HES-MCR Document 205 Filed 12/14/20 Page 2 of 3 PageID 7316




    disputed issues of fact that could not have been addressed in Aatrix’s initial motion, through

    no fault of Aatrix. Accordingly, Aatrix respectfully requests leave from the Court to file a

    single, seven-page Reply and a supporting declaration, to address Greenshades’ belated post-

    Motion production of documents and to correct Greenshades’ mischaracterizations of the

    facts and issues concerning witnesses; Greenshades’ continuing deficiencies in meeting its

    discovery obligations; and the legal arguments presented in Greenshades’ brief.

    I.     STANDARD

           “No party shall file any reply or further memorandum directed to the motion or

    response . . . unless the Court grants leave.” L.R. 3.01(c). The purpose of a reply brief is to

    rebut any new law or facts contained in the opposition’s response to a request for relief from

    the Court. Promenades Mall (E&A), LLC v. Allstate Ins. Co., No. 208CV475FTM29SPC,

    2008 WL 11334927, at *1 (M.D. Fla. Aug. 12, 2008). In this instance, Aatrix seeks to rebut

    facts asserted in Greenshades’ response that did not exist when Aatrix’s Motion was filed.

    II.    ARGUMENT

           Aatrix has good cause for its request to respond to Greenshades’ opposition brief.

    Foremost among those reasons is that Greenshades produced 23,604 documents after Aatrix

    filed its motion, and then made arguments in its response to the effect that production

    complied with its discovery obligations. It did not. Aatrix could not fully assess the

    sufficiency of such a production not knowing it was going to happen. Greenshades’ brief

    mischaracterizes witness testimony, the parties’ discovery efforts, the procedural history, and

    the timing of certain events. Aatrix requests an opportunity to explain and correct

    Greenshades’ mischaracterizations of the true facts, such as the sufficiency of the post-




                                                      2
Case 3:15-cv-00164-HES-MCR Document 205 Filed 12/14/20 Page 3 of 3 PageID 7317




    Motion production. Aatrix intends to explain and document Greenshades’ improper

    mischaracterization of what Greenshades actually produced and what Greenshades continues

    to withhold to this day in violation of its discovery obligations. Aatrix will further address, in

    response to Greenshades’ incorrect recitation of the applicable facts and legal argument, why

    Greenshades’ continuing actions to date do not absolve it of its obligations to produce the

    underlying data and information relied upon by Ms. Riley.

            Tellingly, Greenshades’ brief only makes passing reference to the underlying

    behavior which necessitated the motion to compel. Greenshades seeks neither permission nor

    forgiveness, and its response simply attacks the timing of Aatrix’s motion and

    mischaracterizes Greenshades’ deficient production and discovery obligations. For all these

    reasons, and in the interests of justice, Aatrix respectfully requests leave to file a reply brief.

    III.    LOCAL RULE 3.01(g) CERTIFICATION

            Aatrix’s counsel conferred with counsel for Greenshades via telephone and

    correspondence on December 14, 2020 regarding Aatrix’s Motion for Leave to File a Reply.

    Greenshades’ counsel informed Aatrix’s counsel of its opposition.

    Dated: December 14, 2020

    By: /s/John B. Lunseth_________
    John B. Lunseth (Minn. #65341)
    Aaron M. Johnson (Minn. #034641X)                      Joanne M. O’Connor
    Mira Vats-Fournier (Minn. #0399692)                    (Fla. Bar No. 0498807)
    Taft Stettinius & Hollister LLP                        JONES FOSTER PA
    80 South Eighth Street, Ste. 2200                      505 South Flagler Drive, Suite 1100
    Minneapolis, MN 55402-2157                             West Palm Beach, FL 33401
    612-977-8400                                           561-659-3000
    612-977-8659 (facsimile)                               561-650-5300 (facsimile)
    jlunseth@taftlaw.com                                   joconnor@jonesfoster.com
    ajohnson@taftlaw.com                                   ATTORNEYS FOR PLAINTIFF
    mvats-fournier@taftlaw.com                             AATRIX SOFTWARE, INC.


                                                       3
